FILED


                                                                                 TN COURT OF
                                                                        l'\ OR..K:IRS' OOlJPlNS ~'\TIO N
                                                                                    'C 1AThiS



           TENNESSEE BUREAU OF WORKERS' COMPENSATION
          IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                         AT CHATTANOOGA

JACK KEITH FINDLEY,                         )   Docket No.: 2016-01-0035
         Employee,                          )
v.                                          )   State File Number: 67325-2014
VOLKSWAGEN GROUP OF                         )
AMERICA, INC.,                              )
         Employer,                          )   Judge Thomas Wyatt
v.                                          )
GALLAGHER BASSETT SERVICES,                 )
INC.,                                       )
        Insurance Carrier.                  )
                                            )



    COMPENSATION HEARING ORDER FOR TEMPORARY PARTIAL
DISABILITY BENEFITS, ADDITIONAL PERMANENT PARTIAL DISABILITY
               BENEFITS, AND MEDICAL BENEFITS


       This matter came before the undersigned Workers' Compensation Judge for a
Compensation Hearing on July 14, 2017. Mr. Findley sought temporary disability and
additional permanent partial disability benefits. The determination of his claim requires
the Court to: (1) select between competing opinions regarding the degree of Mr.
Findley's permanent impairment and the date he attained maximum medical
improvement; and (2) determine whether the condition that precluded Mr. Findley from
returning to work at Volkswagen (VW) was a compensable injury. For the reasons set
forth below, the Court awards Mr. Findley temporary partial disability benefits,
additional permanent partial disability benefits, and future medical benefits.

                                       History of Claim

       Mr. Findley is a forty-year-old resident of Marion County, Tennessee. He worked
for VW in both assembly line and quality assurance jobs before the date of injury. Mr.
Findley passed an extensive physical before VW hired him, and he experienced no back
or radicular pain before the injury.

                                            1
       Mr. Findley injured his back when he twisted while lifting a door on an assembly
line. He reported the injury and selected Dr. Jayant Eldurkar from a panel. On August
27, Mr. Findley saw a provider in Dr. Eldurkar's office. Mr. Findley remained under Dr.
Eldurkar' s care for two months during which he received a lumbar MRI, conservative
treatment, and work restrictions. VW accommodated the restrictions, but Mr. Findley's
symptoms worsened.

       On October 22, Dr. Eldurkar referred Mr. Findley to an orthopedist, Dr. Jay
        1
Jolley. Dr. Jolley diagnosed a lumbar strain, degenerative disc disease, a small L5-S 1
herniated nucleus pulposus, and right-lower extremity radiculitis. Dr. Jolley replied to a
causation inquiry from VW by stating that Mr. Findley's lumbar strain, superimposed on
degenerative disc disease, was the cause of his back pain, while his leg pain resulted from
his herniated L5-S1 disc. Dr. Jolley gave two lumbar epidural steroid injections that
provided Mr. Findley partial, but temporary, relief. He also placed restrictions, which
VW accommodated. Nevertheless, Mr. Findley's back and leg pain continued to worsen.

       On March 23, 2015, Dr. Jolley responded to a second causation inquiry from VW
by stating Mr. Findley's lumbar strain and L5-S1 herniated disc arose primarily out of
and in the course and scope of employment but his degenerative disc disease did not. He
also concluded Mr. Jolley's strain and herniated disc "[were] now resolved." 2 Dr. Jolley
maintained the same restrictions, 3 but stated they were solely due to the non-work-related
degenerative disc disease. On April23, Dr. Jolley rated Mr. Findley's impairment at six
percent to the whole body.

       Dr. Jolley's opinions caused a fundamental change in VW's administration of Mr.
Findley's claim. By policy, VW accommodates restrictions due to work injuries, but
does not accommodate non-work-related restrictions. Thus, VW ceased providing the
light-duty job when it learned of Dr. Jolley's new causation opinions.

         Christine McEvoy, a VW management employee who helps employees with

1
 Mr. Findley contended that VW's case manager, not Dr. Eldurkar, selected Dr. Jolley. Dr. Eldurkar's October 22,
2014 note stated he would "refer Mr. Findley to an orthopedic spine specialist today," but did not specifY a
physician by name. However, a January 29, 2016 letter from Dr. Eldurkar stated: "Mr. Findley was referred to Dr.
Jolley on October 22, 20 14." (Ex. 11 at 11-12.)
2
 Dr. Jolley's March 2, 20 15 note indicated Mr. Findley reported his lower extremity radiculitis was "SO% better
with the 2nd LESl [injection]." (Ex. 12, ex. 2 at 14.) However, he also reported he had a loss of bowel function two
days earlier and reported pain rated at six on a scale often during the same visit. Id Dr. Jolley's NP noted on April
23, 2015, that Mr. Findley reported back and right lower extremity pain rated at eight on a scale often and that "his
symptoms have gotten worse since his last visit." (Ex. 12, ex. 2 at 12.) (Emphasis added.)
3
 Dr. Jolley's restrictions were: "no lifting greater than 10 pounds, no bending or twisting, no pushing or pulling
greater than 20 pounds." (Ex. 12, ex. 2 at 5.)


                                                         2
workers' compensation claims, told Mr. Findley to apply for short-term disability (STD)
benefits when Dr. Jolley changed his restrictions from work-related to non-work-related.
Mr. Findley followed her instructions and received STD benefits between March 24 and
August 20, 2015. Mr. Findley requested a second opinion of Dr. Jolley's opinion, but
never received approval to see another physician.

       Because of his disagreement with Dr. Jolley's opinions and treatment, Mr. Findley
sought care on his own from orthopedist Dr. Scott Hodges. Dr. Hodges noted Mr.
Findley reported having no back pain until he injured his back at VW. He diagnosed an
L5-S 1 disc protrusion and wrote: "based on the history given and review of MRI this is a
work-related disc injury [at] L5-Sl. This is not generalized degenerative disc disease
from aging." Mr. Findley then continued treatment with Dr. Hodges and did not return to
Dr. Jolley.

      After VW stopped paying STD benefits on August 20, it paid Mr. Findley
permanent partial disability benefits based on Dr. Jolley's impairment rating. Mr.
Findley received twenty-seven weeks of PPD benefits, totaling $14,788.17 for April 24
through October 30. 4

       Shortly after Mr. Findley received the first PPD payment, he received a letter from
VW stating it deemed him to have voluntarily resigned because he did not report to work
after August 21, the date his STD leave expired. Mr. Findley countered by letter that he
did not resign his job, but instead he explained he did not return to work because Ms.
McEvoy told him that VW could not accommodate Dr. Jolley's restrictions. Mr.
Findley's letter also stated he spoke to a VW employee on October 6 about applying for
work within his restrictions.

       On October 29, Mr. Findley completed and submitted VW's "Reasonable
Accommodation Request Form" requesting a job accommodating his restrictions.5 (Ex.
16.) This request culminated in a telephone conversation between Mr. Findley and VW
management including Marcia Ann Wood. Ms. Wood testified VW informed Mr.
Findley during the conversation that it would deem him to have voluntarily resigned if he
could not tell them that day he was physically able to return to work. She testified Mr.
Findley told them he could not return without accommodation, thus VW deemed that he
voluntarily resigned because it could not accommodate his non-work-related restrictions. 6


4
 The parties stipulated Mr. Findley's average weekly wage was $821.53, thus his compensation rate is $547.71 per
week.
5
 Mr. Findley sought accommodations based on Dr. Hodges' restrictions, which were: "no lifting greater than thirty
pounds occasionally or twenty pounds frequently and the ability to change sitting or standing positions every thirty
minutes." (Ex. 17 at 1.)
6
    The Separation Notice listed "Voluntary Resignation" as the reason for the termination. (Ex. 14.)

                                                            3
       Mr. Findley asserted that he did not resign his job, and in fact he told VW during
the conversation that he knew of several jobs he performed in the past--one in the
painting facility and another in quality assurance-that he could perform without
accommodation. He stated that VW only offered him the assembly line job, which he
could not perform without an accommodation.

       Mr. Findley remained unemployed until June 6, 2017, though he applied for more
than 100 jobs. During his unemployment, Mr. Findley obtained additional training and
currently works in a manufacturing facility as an electrician.

        Drs. Jolley and Hodges testified differently on several key issues. For instance,
Dr. Jolley assigned a six-percent whole-body impairment, while Dr. Hodges assigned a
rating of nine percent to the whole body. Dr. Jolley set Mr. Findley's date of maximum
medical improvement on April 13, 2015, but Dr. Hodges set it on October 15, 2015.
Finally, Dr. Jolley related the symptoms and attendant restrictions after March 2015 to
non-work-related degenerative disc disease, while Dr. Hodges related Mr. Findley's
restrictions to the work injury.

       For his part, Mr. Findley testified that he had no physical restrictions before his
low-back injury at VW. He stated he could mow his yard, use a weed-eater, lift his
children, and ride a four-wheeler without pain. Since his injury, however, he has either
stopped or significantly limited these activities due to back and right-leg pain. Mr.
Findley testified he had to buy a new car after the injury because his other car sat lower
and caused him pain when he entered and exited it. Mr. Findley's wife testified
consistently with her husband as to the injury's impact on his physical capacities. She
added that her husband's back pain significantly curtailed their intimate relations and
that, when they travel by car, she does most of the driving because driving hurts his back
more than riding.

                       Findings of Fact and Conclusions of Law

                              Applicable Legal Principles

       At a compensation hearing, Mr. Findley must prove all essential elements of his
claim by a preponderance of the evidence. Willis v. All Staff, 2015 TN Wrk. Comp. App.
Bd. LEXIS 42, at *18 (Nov. 9, 2015); see also Tenn. Code Ann.§ 50-6-239(c)(6) (2015).

                             Permanent Partial Disability Benefits

                    Original Award ofPermanent Partial Disability Benefits

      The Workers' Compensation Law requires an analysis of the amount of
permanent partial disability benefits (PPD) due an employee at two separate times.

                                            4
Specifically, Tennessee Code Annotated section 50-6-207(3)(A) (2016) provides that
the first period of PPD, called the "original award," is paid after the employee reaches
maximum medical improvement and is determined by multiplying the employee's
impairment rating by four hundred fifty (450) weeks. The employer pays the original
award whether the employee "has returned to work or not." !d.

       Here, Volkswagen paid Mr. Findley $14,788.17 in PPD based on Dr. Jolley's six-
percent impairment rating and claims it owes no further original benefits because the law
presumes Dr. Jolley's six-percent rating correct. See Tenn. Code Ann. § 50-6-204(k)(7)
(2016). Conversely, Mr. Findley seeks additional original benefits based on Dr. Hodges'
nine-percent rating. To receive additional original award benefits, he must rebut the
presumption attached to Dr. Jolley's rating by a preponderance of the evidence. The
Court holds he did.

        The Court first addresses the differing opinions regarding impairment. When
faced with competing expert opinions, a ''trial judge has the discretion to determine
which testimony to accept." Payne v. UPS, TN Work. Comp. App. Bd. LEXIS 1112, at
*18 (Dec. 30, 2014). In doing so, the trial court can consider, among other things, the
qualifications of the experts, the circumstances of their examination, and the information
available to them. Bass v. The Home Depot, 2017 TN Wrk. Comp. App. Bd. LEXIS 36,
at *9 (May 26, 2017).

        Drs. Jolley and Hodges are both qualified, experienced orthopedic surgeons. Both
utilized the Sixth Edition of the AMA Guides to the Evaluation of Permanent Impairment
in determining their respective impairment ratings. Both placed Mr. Findley's injury in
Class 1 of the Guides' "Lumbar Spine Regional Grid" because they diagnosed Mr.
Findley with a herniated disc with non-verifiable radicular symptoms. The difference in
the doctors' respective ratings results from their disparate application of the functional
history, physical examination, and clinical studies within the adjustment grids in the AMA
Guides.

       Dr. Jolley explained his six-percent rating by stating that Mr. Findley had
"nonverifiable radiculopathy ... so in the Sixth Edition Guidelines, he fell into a Class 1
impairment."7 When asked for more specificity, he stated he did not have his copy of the
Guides with him, but added, "I mean, yeah ... the formula you can use does include the
amount of pain they're in, the amount of radiographic severity, which his is extremely
mild, as I stated." (Ex. 12 at 29.) Dr. Jolley further explained that in his opinion, Mr.
Findley's main problem was back pain that did not come from his herniated disc. 8

7
 The Guides allow a physician to assign a rating of between five to nine percent for a Class I lumbar impairment.
The rating the physician selects depends on his or her application of the adjustment grid. See AMA Guides, at p.
574, Table 17-4.
8
    During this discussion, Dr. Jolley also accused Mr. Findley's counsel of"trying to ... squeeze the turnip as hard as

                                                            5
         Dr. Hodges provided the following explanation for his nine-percent rating:

           We put his impairment at 1, Grade 1. His functional status I put at 3.
           Now, I know you can make the argument that you can't be separated by
           two, or that brings [it] into question. But, you know, his functional
           status was based just upon basically his overall description of how
           functionally limited he is.

          You know, his physical exam, he didn't have any neurological deficit,
          and we assigned that a Grade 0. The MRI, if it's positive for anything
          like the protrusion at 5-1, that's a Grade 2. So if you just plug those
          numbers into the formula, that's how we got to where we're at with the 9
          percent impairment rating to the body as a whole.

(Ex. 13 at 19.)

       After considering all of the evidence, the Court holds Mr. Findley rebutted Dr.
Jolley's impairment rating by a preponderance of the evidence. In making this holding,
the Court accepts as credible Mr. Findley's testimony as to the injury's impact on his
capacity to work. He testified assertively and without hesitation that he did not endure
back or radicular pain before he injured his back at VW. Furthermore, he testified the
pain from his work injury has severely limited his ability to lift, push and pull even
moderately heavy items, as well as his ability to stand, walk or sit for extended periods.
Mr. Findley's attempts to return to work at VW and his efforts to obtain additional
education to secure less strenuous employment support the Court's belief in the
truthfulness in Mr. Findley's testimony.

        The Court accredits Dr. Hodges' emphasis on Mr. Findley's functional limitations
over Dr. Jolley's failure to do so. The evidence clearly established that Mr. Findley's
spinal condition resulted in permanent functional restrictions that adversely reduced his
functional capacity; both Drs. Jolley and Hodges permanently restricted Mr. Findley's
activities due to his spinal condition. However, Dr. Jolley failed to consider Mr.
Findley's functional limitations in his impairment analysis because he considered the
limitations as arising from non-work-related degenerative disc disease. The Court finds
that the preponderance of the evidence supports Mr. Findley's testimony he experienced
no back or radicular symptoms before his injury. Furthermore, Mr. Findley established
his ability to perform heavy physical labor without restriction by successfully working at
VW for two years before the injury. For these reasons, the Court discounts Dr. Jolley's
impairment assessment because he did not consider Mr. Findley's functional limitations.


you can" to get Mr. Findley "every little percentage you can get." (Ex. 12 at 29.)


                                                          6
       Dr. Jolley's opinion that Mr. Findley's herniated disc resolved in March 2015,
gives the Court additional pause to question his impairment assessment. While Dr.
Jolley's March 2015 note indicated Mr. Findley reported his radicular pain was fifty-
percent reduced, but not eliminated, after an injection, Dr. Jolley's nurse practitioner
noted a month later that Mr. Findley reported his radicular pain worsened to an eight on a
scale of ten. During his deposition, Dr. Jolley never explained why he thought the disc
injury resolved in March 2015, even though Mr. Findley continued to experience
worsening radicular pain a month later. This lack of explanation further erodes the
Court's confidence in Dr. Jolley's opinion.

      The Court also accredits Dr. Hodges' opinion that a herniated disc, as opposed to
degenerative disc disease, caused Mr. Findley's long-term, spine-related symptoms. Dr.
Hodges thoroughly explained the basis for that opinion as follows:

             Well, I felt like his L5-S1 [herniation] was not necessarily causing
        nerve compression but, you know, you have neuropeptides or chemicals
        within your discs that are very inflammatory. They're a normal part of
        your disc, but if they leak out of your disc, so to speak, they're very
        inflammatory ... So I think his disc protrusion at L5-S1 with chemical
        radiculitis basically was his underlying diagnosis.

(Ex. 13 at 11.)

       In view of the above, the Court holds that the preponderance of the evidence
rebuts Dr. Jolley's impairment opinion. Consequently, the Court awards Mr. Findley
PPD benefits based on Dr. Hodges' impairment rating of nine percent to the whole body,
meaning VW owes Mr. Findley an additional three percent PPD, or thirteen and one-half
weeks ofbenefits, totaling $7,394.09.

                        Date of Maximum Medical Improvement

       The Court next addresses the date of maximum medical improvement because that
determination dictates the coverage period for any additional periods of requested
benefits. See Tenn. Code Ann. §§ 50-6-207(2)(C), 50-6-207(3)(A) (2016).

       The Court's previous finding that the preponderance of the evidence contradicted
Dr. Jolley's opinion that Mr. Findley's work-related conditions resolved in March 2015
dilutes the Court's confidence in Dr. Jolley's April 2015 MMI date. Thus, the Court
adopts Dr. Hodges' opinion that Mr. Findley attained MMI on October 15, 2015.




                                            7
                            Resulting Award ofPPD Benefits

        Tennessee Code Annotated section 50-6-207(3)(B) (2016) provides an employee
may receive enhanced PPD benefits if he has not returned to work at 100 percent of the
wages he earned on the date of injury at the end of the initial benefit period. However,
the employee does not receive enhanced PPD benefits if "[t]he employee's loss of
employment is due to the employee's voluntary resignation or retirement; provided ...
that the resignation or retirement does not result from the work-related disability." Tenn.
Code Ann.§ 50-6-207(3)(D)(i) (2016).

       The Court finds no merit in VW's contention that Mr. Findley is not entitled to
increased PPD benefits because he voluntarily resigned. The preponderance of the
evidence establishes that Mr. Findley took all available avenues to attempt to locate work
at VW under his work-related restrictions. VW, as opposed to Mr. Findley, made the
decision not to accommodate Mr. Findley's restrictions. Moreover, even if Mr. Findley
had voluntarily resigned, VW would owe him increased PPD benefits because a
voluntary resignation caused by an employee's work-related disability does not prevent
an employee from receiving increased benefits. See Tenn. Code Ann. § 50-6-
207(3)(D)(i) (2016). Here, Ms. McEvoy and Ms. Wood corroborated Mr. Findley's
testimony that VW did not have work for him within his restrictions. Accordingly, the
Court holds Mr. Findley established by a preponderance of the evidence that he is entitled
to increased PPD benefits.

        When applying the enhancement factors of section 50-6-207(3)(B), the Court finds
only one applies to Mr. Findley's claim-the fact he did not return to work at VW
entitles him to an enhancement of 1.35 times his impairment rating. Therefore, the Court
calculates Mr. Findley's resulting award of PPD benefits by multiplying his original
award of $22,182.26 by 1.35, which yields an additional $7,763.79 in PPD benefits after
deducting the original award. See Tenn. Code Ann. § 50-6-207(3)(A) (2016).

                          Temporary Partial Disability Benefits

       Temporary partial disability (TPD) benefits are payable when an employee is able
to resume some gainful employment, but has not reached maximum recovery. Hackney
v. Integrity Staffing Solutions, Inc., 2016 TN Wrk. Comp. App. Bd. LEXIS 29, at *11
(July 22, 2016). The law calculates TPD benefits at "sixty-six and two-thirds percent (66
2/3%) of the difference between the average weekly wage of the worker at the time of the
injury and the wage the worker is able to earn in the worker's partially disabled
condition." Tenn. Code Ann. § 50-6-207(2)(B) (2016).

      Mr. Findley contended the Court's adjustment ofthe date ofMMI to October 15,
2015, would entitle him to an award of TPD benefits between the last day VW allowed
him to work under restrictions, March 23, 2015, and October 15. The evidence

                                            8
demonstrated Mr. Findley remained under restrictions between March 24 and October 15
and that VW did not offer him work accommodating his restrictions during that time.
Thus, the Court holds Mr. Findley established by a preponderance of the evidence that he
was entitled to TPD benefits between March 24 and October 15 totaling $16 040.07. 9

                                0./ftet ofshort-term disability benefits

       Tennessee Code Annotated section 50-6-114(b) (2016) allows an employer to
offset payments of STD benefits paid to an employee during the same period it paid
temporary disability benefits if: 1) the employer self-funds the STD plan, and 2) the plan
provides for an offset.

       Here, Ms. McEvoy testified VW self-insured its STD plan. Further, the plan
provides VW may offset other benefits, including workers' compensation, against the
receipt of STD benefits. Accordingly, the Court holds VW may offset the $10,304.20 in
STD benefits it paid against the TPD benefits awarded in this order. Therefore, the Court
holds that, after application of the offset, VW owes Mr. Findley $5,735.87 in TPD
benefits.

                                             Medical Benefits

       Finally, Mr.      Findley asked the Court to designate Dr. Hodges as the authorized
treating physician.      He argued Dr. Jolley's causation opinion from March 2015 left him
without the ability      to obtain authorized treatment of his injury, thus necessitating Dr.
Hodges' treatment.       The Court denies this request.

       "Tennessee courts have long held that the employer in a workers' compensation
case generally has the right to control medical treatment, assuming that the employer has
complied with the requirements of Tennessee Code Annotated section 50-6-204." Scott,
at *7-8. Further, "[j]udges are not well-suited to second-guess a medical expert's
treatment, recommendations, and/or diagnoses absent some conflicting medical evidence
or some other countervailing evidence properly admitted into the record." I d.

       Here, VW complied with section 50-6-204 in offering Mr. Findley a panel from
which he selected Dr. Eldurkar as ATP. VW's acceptance of Dr. Eldurkar's direct
referral to Dr. Jolley without providing Mr. Findley a panel also complied with the law.
See Tenn. Code Ann. § 50-6-204(a)(3)(A)(ii) (2016). Though the Court disagrees with
Dr. Jolley's causation and impairment opinions, it cannot require VW to authorize a new
ATP under these circumstances. If Dr. Jolley declines to treat Mr. Findley further, he can

9
  VW paid Mr. Findley STD benefits totaling $10,304.20 from March 24 until August 20, and afterward began
paying the original award ofPPD benefits, which payments extended past October 15. Because Mr. Findley did not
"earn" the payments he received from VW by working, the Court holds the applicable weekly compensation rate for
his TPD benefits is the same as for ITO benefits, $547.71.

                                                      9
refer Mr. Findley back to Dr. Eldurkar for ongoing authorized treatment See Tenn. Code
Ann. § 50-6-204(a)(3)(E) (2016).

      IT IS, THEREFORE, ORDERED as follows:

   1. VW shall pay Mr. Findley $7,394.09 as an additional original award ofPPD;

   2. VW shall pay Mr. Findley $7,833.79 as a resulting award ofPPD;

   3. VW shall pay Mr. Findley $16,040.07 in TPD but may reduce such payment to
      $5,735.87 for an offset of$10,304.20 it paid Mr. Findley in STD;

   4. Mr. Findley is awarded future medical benefits under the care of Dr. Jolley;

   5. Costs of $150.00 are assessed against VW under Tennessee Compilation Rules
      and Regulations 0800-02-21-.07 (20 16), to be paid within five days of this order
      becoming fmal;

   6. Absent an appeal of this order by either party, the order shall become final thirty
      days after issuance;

   7. Mr. Findley's Counsel may petition the Court for approval ofher attorney's fee for
      successfully representing him in this claim; and,

   8. VW shall prepare and file a statistical data form within ten business days of the
      date of this order, pursuant to Tennessee Code Annotated section 50-6-244 (2016).

      ENTERED this the 7th day of August, 2017.



                                  Thomas Wyatt, Judge
                                  Court of Workers' Compensation Claims




                                           10
                                    APPENDIX

Technical record:

   1.  Petition for Benefit Determination filed December 7, 2016;
   2.  Petition for Benefit Determination, filed February 9, 2015;
   3.  Initial (Scheduling) Hearing Order;
   4.  Joint Notice of Filing Stipulated Medical Records & Statement Concerning Up-to
       -Date Medical Records;
   5. Amended Petition for Benefit Determination;
   6. Post-ADR Dispute Certification Notice;
   7. Employer List of Witnesses and Exhibits;
   8. Claimant's Witness List;
   9. Claimant's Exhibit List;
   10. Claimant's Amended Exhibit List;
   11. Employer Pre-Compensation Hearing Statement;
   12. Revised Scheduling Hearing Order;
   13. Statement of Employer Regarding Use of Previously Filed Stipulated Medical
       Records at Trial;
   14. Employer List of Witnesses and Exhibits;
   15. Claimant's Amended Witness List;
   16. Claimant's Second Amended Witness List;
   17. Claimant's Pre-Compensation Hearing Statement;
   18.Employee's Motion to Exclude Evidence; and
   19. Order Denying Motions to Compel and to Exclude Evidence.

Exhibits:

   1. Mr. Findley's employment history;
   2. Description of job duties prepared by Mr. Findley;
   3. First Report of Injury;
   4. Choice of Physician form;
   5. Essential Job Functions & Physical Demands description prepared by VW;
   6. VW personnel records;
   7. VW's performance evaluation of Mr. Findley;
   8. VW's itemization of workers' compensation benefits paid in Mr. Findley's claim;
   9. VW's itemization of short-term disability benefits paid to Mr. Findley;
   10. Short-term disability plan;
   11.Records of Workforce Corporate Health/Dr. Jayant Eldurkar;
   12. Transcript of Dr. Jolley's deposition with attachments;
   13. Transcript of Dr. Hodges' deposition with attachments;
   14. Separation Notice;
   15. Case manager closure letter;

                                          11
   16. Reasonable Accommodation Request Form completed by Mr. Findley;
   17. Work restrictions forms completed by Dr. Hodges;
   18.Records documenting jobs applied for by Mr. Findley;
   19. Medical literature on the relation between smoking and intervertebral disc
       degeneration (for identification only-the Court sustained Mr. Findley's hearsay
       objection); and
   20. Progressive HealthLIVE functional and job-specific testing.

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Compensation Hearing Order
was sent to the following recipients by the following methods of service on this the 7th
day of August, 20 17.

 Name                       Certified   Via         Via   Service sent to:
                             Mail       Fax       Email
 Kathryn Leiderman,                               X       kleiderman@birch.net;
 Esq., Employee's                                         kleideiman@eQbfi.com
 Attorney

 Justin Furrow, Esq. and                          X       j fuiTow@chambliss law .com;
 Charles Gilbreath, Esq.,                                 cgilbreath@chamblisslaw .com
 Employer's Attorneys




                                              p




                                           12